
	
		II
		111th CONGRESS
		1st Session
		S. 2676
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain synthetic
		  staple fibers that are not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Certain synthetic staple
			 fibers that are not carded, combed, or otherwise processed for
			 spinning
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fiber composed of less than 85 percent but at
						least 35 percent by weight of acrylonitrile units, not more than 2 to 3 percent
						water, imported in the form of non-pigmented (ecru) staple crimped product with
						an average filament decitex of 1.9 (plus or minus 10 percent), and fiber staple
						length of 51 mm (plus or minus 10 percent) (provided for in subheading
						5503.30.00) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
